Appeal by plaintiffs from a judgment of the Supreme Court in Broome County, in favor of the defendants entered upon a jury verdict of no cause of action at a Trial Term, under the subrogation provision of their policies. Plaintiffs brought these actions against the defendant, a painting copartnership, and one of its employees, charging them with negligence in causing fire damage to a church building which the painting Arm was under contract to repaint. Plaintiffs’ evidence established that fire damage was occasioned by defendants’ use of a blowtorch in burning off old paint from a fluted column in the front of the church. Such method of preparation for the repainting job was authorized by the owner. The verdict was not against the weight of evidence and we see no errors in the reception of evidence or in the charge of the court which require a reversal. Judgment unanimously affirmed, with costs. Present — Foster, P. J., Brewster, Deyo, Bergan and Coon, JJ.